            Case 1:20-cv-01183-NRB Document 45 Filed 01/07/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


COMMODITY FUTURES TRADING
COMMISSION,

                       Plaintiff,

                v.                                    Case No. 1:20-cv-01183-NRB

MICHAEL ACKERMAN, Q3 HOLDINGS,
LLC, and Q3 I, LP,


                       Defendants.

                         DECLARATION OF DMITRIY VILENSKIY
                             PURSUANT TO 28 U.S.C. § 1746

       I, Dmitriy Vilenskiy, hereby make the following declaration:

                                     I.     BACKGROUND

       1.       I have personal knowledge of the following facts and, if called as a witness, could

and would testify competently thereto.

       2.       I am employed as a Senior Futures Trading Investigator in the Division of

Enforcement (“Division”) of the Commodity Futures Trading Commission (“Commission”). I

have held this position since September 2009.

       3.       From September 2016 to September 2019, I worked for the U.S. Department of

Justice, Criminal Division, on special assignment from the Commission as a Detailee

Investigator.

       4.       Prior to joining the Commission, I was a Regulatory Analyst at the Financial

Industry Regulatory Authority. I earned a Bachelor of Science degree in Finance and

International Business from the University of Maryland, College Park, Robert H. Smith School
            Case 1:20-cv-01183-NRB Document 45 Filed 01/07/21 Page 2 of 5




of Business, and a certification in forensic accounting from Georgetown University. I am also a

Certified Fraud Examiner.

       5.       In June 2020, I earned two certifications related to analysis and tracing of virtual-

currency transactions: the Chainalysis Reactor Certification and CipherTrace Certified

Examiner.

       6.       My responsibilities as a Senior Futures Trading Investigator at the Commission

include the investigation of registered and unregistered commodity trading firms and individuals

located throughout the United States and abroad, in order to ensure compliance with and

enforcement of the Commodity Exchange Act and the rules and regulations promulgated

thereunder.

       7.       Throughout my career with the Commission, I have analyzed and reviewed bank

records, commodity futures and foreign currency trading records, virtual currency blockchain

records, and other financial documents. Over the course of my career, I have been involved in

more than 100 investigations in which I took primary investigatory responsibility.

       8.       I am one of the Futures Trading Investigators assigned to the Commission’s

investigation and litigation of this matter.

       9.       I understand that the Commission has filed a Motion for Entry of Final Judgment

by Default, Permanent Injunction, Civil Monetary Penalty, and Other Statutory and Equitable

Relief against Defendants Michael Ackerman, Q3 Holdings, LLC and Q3 I, LP (the “Motion”). I

submit this Declaration pursuant to 28 U.S.C. § 1746 in support of the Commission’s Motion

and, in particular, in support of the restitution and civil monetary penalty amounts that the

Commission seeks.




                                                  2
           Case 1:20-cv-01183-NRB Document 45 Filed 01/07/21 Page 3 of 5




                                       II.     DIGITAL ASSETS

         10.     For purposes of this Declaration, I use the terms “digital asset” and “virtual

currency” to refer to a digital representation of value that functions as a medium of exchange, a

unit of account, and/or a store of value. In contrast to real or traditional currency (i.e., the coin

and paper money of a country), virtual currency does not have legal tender status in most

jurisdictions.

         11.     The most commonly described type of virtual currency is called Bitcoin

(BTC), but many other virtual currencies are actively traded on electronic platforms in the

United States and worldwide.

         12.     Virtual currency trading includes the trading of virtual currency futures

contracts, swaps, and other derivatives. Currently, for example, Bitcoin underlies futures

contracts offered at the Cboe Futures Exchange and the Chicago Mercantile Exchange, both

of which are registered with the Commission as “designated contract markets.” Since at

least 2015, exchanges outside of the United States have offered futures contracts on Bitcoin

and other virtual currencies, including Ether (ETH), Ethereum Classic (ETC), and Litecoin

(LTC).

                                III.         SUMMARY OF FINDINGS

         13.     As part of my investigatory responsibilities in this matter, I analyzed the amount

of money that customers deposited with Defendant Michael Ackerman (“Ackerman”),Q3

Holdings, LLC and Q3 I, LP (collectively the “Defendants”), the movement of money from the

Defendants to several virtual currency exchanges, and money that Defendants paid back to

customers.

         14.     My analysis of documents obtained by the Commission during its investigation as



                                                   3
         Case 1:20-cv-01183-NRB Document 45 Filed 01/07/21 Page 4 of 5




well as other information provided by customers of the Defendants revealed that, from at least

August 2017 through December 2019 (the “Relevant Period”), Defendants received

approximately $33 million from customers for the purpose of investing in virtual currencies.

       15.     Defendants transferred less than $10 million of the $33 million in customer funds

to virtual currency exchanges.

                              IV.    DOCUMENTS REVIEWED

       16.     During the course of investigating this matter, I participated in telephonic and in-

person proffers of individuals who invested funds with the Defendants. I also participated in

telephonic and in-person proffers of Ackerman’s business partners and co-founders of Q3

Holdings, LLC and Q3 I, LP (collectively “Q3”). I also reviewed and analyzed the following

documents and information:

               a.     Materials provided by certain individuals who invested with Defendants;

               b.     Bank records from Q3’s bank accounts held at Signature Bank, N.A.

                      (“Signature Bank”);

               c.     Certain bank records from a Q3 co-founder’s account held at Wells Fargo

                      Bank, N.A. (“Wells Fargo Bank”);

               d.     Virtual currency exchange records and related to accounts held by the

                      Defendants; and

               e.     Open-source and commercially obtained blockchain records concerning

                      transfers of virtual currencies between blockchain wallet addresses used

                      by the Defendants.




                                                 4
         Case 1:20-cv-01183-NRB Document 45 Filed 01/07/21 Page 5 of 5




                                       V.      FINDINGS

       17.     As stated above, along with other Division staff, I participated in telephonic

interviews with certain customers of the Defendants. During the course of those interviews and

in other communications, the customers represented that they were solicited to invest with the

Defendants and were told that the Defendants profitably traded virtual currencies earning

monthly returns of approximately 15% for their customers.

       18.     I reviewed records from certain bank and virtual exchanges where the Defendants

conducted their business. My analysis revealed that the majority of customers deposited their

investment funds with the Defendants at two banks, Signature Bank and Wells Fargo Bank.

Additionally, based on information obtained from customer interviews, some customers

transferred virtual currencies to the Defendants rather than depositing U.S. dollars.

       19.     Based on my analysis of banking records from Signature Bank and Wells Fargo

Bank, from September 18, 2017 through December 10, 2019, Defendants received at least

$32,451,492.23 from customers, residing in at least 27 states. During the same period,

Defendants paid back at least $5,358,584.53 to customers.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed on this 4th day of January, 2021.




                                                     ________________________________
                                                     Dmitriy Vilenskiy
                                                     Senior Futures Trading Investigator




                                                 5
